Exhibit 10.19
 
DISSOLUTION OF NOT RESIDENCIAL RENT AGREEMENT


PARTICULAR INSTRUMENT OF DISSOLUTION


By this particular instrument of dissolution, on one side, referred to as
LANDLORD, the company JAIME FINGERGUT  - Engenharia, Comércio e Industria Ltda.
Located at 1971 Avenida Sete de Setembro, First floor, Corredor da Vitória, CEP
40080-22 – Salvador – Ba. Federal Tax Identity Number 15.221.641/0001-43, State
Tax Identity Number 00658949, and the other part referred to as the TENANT, the
company QUALYTEXTIL S/A, located at Rua do Luxemburgo, Quadra O, Lotes 82/83,
District São Caetano, Salvador, Bahia , Zip Code 41230-000, Tax Identity Number
04.011.170/0001-22,on this act represented  by his CFO MR. MIGUEL ANTONIO DO
GUIMARÃES BASTOS, of nationality Brazilian, being married of marital status, who
proves his identity with Identity Card Number 4607520 SSP/BA, CPF Number
125.891.957-53, and Mrs. MÁRCIA CRISTINA VIEIRA DA CONCEIÇÃO ANTUNES, of
nationality Brazilian, being married of marital status   who proves his identity
with Identity card Number 02504273-46 – SSP - Ba,  CPF 507.932.685-91, They
decide to dissolve the contract of not residential rent, established between the
parts


The TENANT makes on this date the payment of the monthly rent, in compliance
with the established contractual clauses, being allowed to use the property
until 08/ 21st/2009, when he will deliver the building in perfect conditions, to
the LANDLORD.


At the property delivering, the TENANT will pay to the LANDLORD the amount
equivalent to 02 (two) months of rent, for rescission fine purpose, as it is
established s in clause 15 of the Agreement of not Residential Rent


In this way and at the delivering of the property, each of the LANDLORD and the
TENANT will release and discharge each other from any payment, not having
nothing more to complain and no reason to demand any advantages in connection
with the rescinded Agreement.


In witness whereof, the parties have caused this dissolution to be executed in
Three (03) copies of equal meaning and form, in the presence of two (02)
witnesses that also signed to reach the legal effects.


Salvador-BA, July 22 nd, 2009.


By: /s/ Jaime Fingergut
JAIME FINGERGUT – Engenharia, Comércio e Indústria Ltda.
LOCADOR


By:
/s/ Miguel Antonio dos Guimarães Bastos
  
By:
/s/ Marcia Cristina Vieira da Conceição Antunes
  
Miguel Antonio dos Guimarães Bastos
     
Marcia Cristina Vieira da Conceição Antunes

QUALYTEXTIL S/A
LOCATÁRIA


WITNESSES


  
 
  
Nome:
 
Nome:
CPF:
 
CPF:


 
 

--------------------------------------------------------------------------------

 